Citation Nr: 1703802	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO. 12-29 016	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee disorder.

(The appeal of the denial of reimbursement of medical expenses will be addressed in a separate Board decision)


REPRESENTATION

Appellant represented by: The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from March 1973 to April 1977.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the RO in New Orleans, Louisiana.

In June 2013, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2016). A transcript of the hearing is associated with the claims file.

In March 2015, the Board remanded this appeal for additional evidentiary development. The appeal has since been returned to the Board for further appellate action. 

The Veteran also disagreed with the May 2014 denial of service connection for a psychiatric/mental disorder. The RO issued a Statement of the Case in April 2016; however, the Veteran did not perfect an appeal of that matter. 

The Veteran submitted additional pertinent medical evidence after the most recent Supplemental Statement of the Case. The amendment to 38 U.S.C.A. § 7105 permitting initial consideration by the Board of evidence submitted by an appellant does not apply in this case. However, a request was submitted in July 2015 by the Veteran's representative specifying "If we locate and wish to submit evidence at a later time, we waive the veteran's right to have the veteran's case remanded (sent back) to the Agency of Original Jurisdiction (the Veteran's Regional Office (RO)) and we ask that BVA consider the new evidence and proceed with the adjudication of the veteran's appeal." Accordingly, the Board will consider this additional evidence in the first instance.


FINDINGS OF FACT

1. The presumption of soundness does not attach regarding a right knee disorder.

2. The Veteran's preexisting right knee disorder was not permanently worsened beyond the natural progress of the disease by service.


CONCLUSION OF LAW

A pre-existing right knee disorder was not aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

As will be discussed in more detail below, this case requires determinations as to the applicability of the presumptions of soundness and aggravation, as well as a factual determination as to whether aggravation is substantiated notwithstanding the applicability of the presumption of aggravation. 

Regarding the presumption of soundness, VA law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011) (to rebut the presumption of soundness in the case of a wartime veteran, the evidence must clearly and unmistakably show not only that the disorder at issue pre-existed entry into service, but clear and unmistakably show that the disorder did not undergo aggravation in or as a result of service). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

The presumption of soundness is predicated on a positive determination of veteran status. In this case, veteran status attaches as the Veteran served on active duty and was discharged or released under conditions other than dishonorable. 38 U.S.C.A. § 101(2) (West 2014). 

The service treatment records reveal a letter dated November 30, 1972, from a private physician, G. Byram, M.D, stating that the Veteran sustained a torn lateral meniscus of the right knee and had arthrotomy and removal of the lateral meniscus on September 28, 1972. The Veteran had an uneventful recovery and was doing well when last seen on October 27, 1972. Dr. Byram surmised that "there should be no disability from this injury" and he saw no reason why the Veteran could not perform all the calisthenics or activities necessary for his admission to the armed services. 

A December 27, 1972, Entrance Examination Report notes that the Veteran was status-post right knee arthrotomy and would be eligible for enlistment on March 28, 1973. The report of medical history notes a history of a torn cartilage, right knee, 1971, operated September 1972. It was noted that the knee had locked before, but there had been no problems since; no locking or giving way now. 

The Board finds that a right knee disability was noted on examination, acceptance, and enrollment into service, and therefore, the presumption of soundness under 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) does not attach for the right knee. 

In finding that there was a pre-existing right knee disability, the Board has considered precedent established in McKinney v. McDonald, 28 Vet. App. 15 (2016). That case addressed a claim of entitlement to service connection for hearing loss and involved a notation of hearing loss on the service entrance examination. The United States Court of Appeals for Veterans Claims (Veterans Court) held that, where the degree of hearing loss noted on the entrance examination did not meet VA's definition of a "disability" for hearing loss under § 3.385, the Veteran was entitled to the presumption of soundness under 38 U.S.C. § 1111. Further, the Veterans Court held that the term "defect" as used under the presumption of soundness should be narrowly interpreted so that it does not encompass a level of hearing impairment that is not considered a "disability" under 38 C.F.R. § 3.385.

The Board distinguishes the holding in McKinney from the current situation. Unlike knee disabilities, VA regulations provide a specific definition for hearing loss which takes into account not only the diagnosis or existence of the condition, but also its severity. In other words, the existence of impaired hearing alone is not sufficient to meet VA's definition of a hearing loss disability. Hearing impairment must be of a specific severity to meet this definition. In contrast, VA law contemplates the grant of service connection for musculoskeletal and orthopedic disabilities even where there is no current functional impairment. Here, the disability was described on the entrance examination, but was not causing functional impairment at that time; and, as described by the Veteran's private physician, was not expected to cause functional impairment given routine activities (calisthenics or activities necessary for his admission to the armed services). While Dr. Byram stated "there should be no disability from this injury," the Board finds that this is simply an estimate provided four months prior to the date the Veteran was expected to be physically eligible to enter (March 28, 1973), and falls short of a conclusive statement that there was no right knee disability at the time of examination, acceptance, and enrollment into service. 

The case thus becomes one of service aggravation of a right knee disorder rather than direct service connection. The Board notes that post-service records show that the Veteran fractured his right knee in January 2012. The Veteran has not asserted that the fracture is an aggravation of his pre-existing knee disability. Rather, he contends that current degenerative joint disease is an aggravation of the disorder. 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2016). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2016).

Under certain circumstances, aggravation may be presumed. However, a pre-existing disease or injury will only be presumed to have been aggravated by service if the evidence shows that the underlying disability underwent an increase in severity.  Evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability. The mere occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a). 

Indeed, evidence of a disorder being asymptomatic upon entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation. Green v. Derwinski, 1 Vet. App. 320, 323 (1991). If the disorder became worse during service and then improved due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service. Verdon v. Brown, 8 Vet. App. 529 (1996).

Here, service treatment records reveal that, on April 16, 1973, the Veteran complained of pain in the right knee. It was noted that he had an operation six months ago and was experiencing popping and pain where the surgical incision was made.

A June 18, 1973, Dispensary Clinic Note reveals that, for the last two months, the knee had been giving the Veteran progressive trouble. A June 18, 1973, Medical Clinic Note reveals healed scars over the right knee medial and lateral to the patella. There was point tenderness inferior to the patella, and lateral and superior to the patella. Lateral and medial movement of the patella was normal, with some grating and suggestion of crepitus over the right knee, with full flexion and extension. There was a negative drawer sign. The impression was: history of knee operation, right, in August 1972, with recurrent pain and weakness of the right knee.

Several treatment reports were recorded on February 20, 1976. These evaluations reveal that, three years prior, the Veteran had a right lateral meniscectomy following a trampoline injury. Symptoms started post-operatively. The Veteran had no recent trauma, but had experienced occasional pain for five months, and was having one week of pain in the lateral aspect of the patella with motion. He also had a popping sensation. There was no swelling, but there was small effusion. He had full range of motion and mild sub-patella crepitus. The ligaments were intact. McMurray's test was positive at the anterior lateral horn of the meniscus. The examiner noted there may be a further tear that had not been removed, or scar tissue. The impression was a torn lateral meniscus. 

A May 4, 1976, Physical Profile indicates that a temporary profile rating of L-1 was assigned for internal derangement of the right knee. The "L" stands for lower extremities. This factor of the physical profile concerns the feet, legs, pelvic girdle, lower back musculature and lower spine (lower lumbar and sacral) in regard to strength, range of motion, and general efficiency. The number "1" indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. The number "2" indicates that an individual possesses some medical condition or physical defect that may require some activity limitations. The number "3" indicates that the individual has one or more medical conditions or physical defects that may require significant limitations. The individual should receive assignments commensurate with his or her physical capability for military duty. The number "4" indicates that the individual has one or more medical conditions or physical defects of such severity that performance of military duty must be drastically limited. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

On February 1, 1977, the Veteran was afforded a service separation examination. At that time, the lower extremities were evaluated and were found to be clinically normal. A final physical profile rating of L-1 was assigned, indicating a high level of medical fitness with respect to the lower extremities. 

To summarize the evidence pertinent to service, the Veteran had a pre-existing right knee disability consisting of postoperative residuals of a torn lateral meniscus. The disability was largely asymptomatic at the time of service entrance, but, while there was no additional trauma to the knee during service, it became symptomatic on several occasions during service. At the time of service separation, the Veteran's right knee was clinically normal and was assigned a profile rating reflective of no defects.

After service, the first reference to the right knee comes in the context of the current claim. Indeed, the Veteran filed a service connection claim shortly after service, in January 1981, but did not mention a right knee disability. The claim was limited to high blood pressure and diabetes mellitus. 

An X-ray of the both knees in April 2010 revealed minimal degenerative joint disease. However, while only the right knee was symptomatic during service, the current degenerative joint disease was noted to be a bilateral condition. 

The Veteran submitted a private medical opinion in December 2010, from M. O'Brien, MD, who reportedly was asked by the Veteran whether his years on active duty in the military service could have caused the arthritis that he is experiencing in his knee. Dr. O'Brien informed the Veteran the arthritis is probably more likely due to his partial meniscectomy surgery. The doctor acknowledged that the years of active duty most likely caused some wear and tear on his knee, but there is no way to say for sure whether the wear and tear in his "knees" [pleural] could have caused the arthritis in his "knee" [singular]. Dr. O'Brien found it was certainly possible that the years of active duty could have contributed to his knee pain, but in no way could he say for certain that this was the cause of it. 

The report of VA examination in March 2011 reveals that the examiner was asked, is it at least as likely as not that the Veteran's preexisting condition, bilateral meniscectomies of the right knee, was aggravated by military duty? The examiner provided a virtually incomprehensible statement as follows: 

IT IS LESS LIKELY THAT THE VETERAN'S PREEXISTIG CONDITION, BILATERAL MENISECTOMIES, OF THE RIGIN WHICH WAS NORMAL EXCEPT FOR THE KNEE SCARS AND THE VETRAN SAID THE HIS KNEE WAS NORMAL AND IN GOOD HEALTH. XRAYS WERE NORMAL. RATIONAL FOR THE OPINION GIVEN: MEDICAL EXAMINATION, MEDICAL KNOWLEDGE AND ESPECIALLY MEDICAL RECORDS. 

The RO requested clarification from the examiner; however, there is no further opinion in the claims file. The RO denied the claim in April 2011 stating that the examiner had opined "it is less likely that your preexisting disability of the knee was permanently aggravated by your aggravated military service." 

An April 2012 statement from a physician at the VA Orthopedic Clinic notes that the Veteran's knee was hurting and had hurt for 32 years. The Veteran was  contending that he developed problems with his knee on active duty and was treated for the same. He contended that running on active duty caused has arthritic knee. The physician stated: "I agreed with him that the running on has knee could have caused his knee to become arthritic."

A March 23, 2015, VA Orthopedic Clinic Note indicates the Veteran's right knees were more likely than not related to previous meniscectomy and osteoarthritis (VBMS record 05/28/2015, p. 5). 

A VA opinion in June 2015 states that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness. The rationale was that there were minimal problems in the military and post discharge, and based on his ability to do construction work for many years, ceasing not due to the knee, but as a result of a crushed pelvis and torn shoulder cuff. Also the X-rays on his knee in 2010, 33 years post discharge, show minimal age/size changes which would not be the case if he had suffered additional stresses in military service. 

After a review of all of the evidence, the Board finds that the Veteran's pre-existing knee disorder was not worsened beyond natural progress during service. This finding is consistent with the opinion of the June 2015 VA examiner, and is consistent with the normal clinical findings at service separation; indeed, the evidence consistently indicates that the documented in-service right knee symptoms were manifestations of temporary flare-ups or exacerbations rather than the chronic worsening required for aggravation.  These findings are not in conflict with the essentially inconclusive statements provided by Dr. O'Brien and the VA clinician in April 2012. The statement of Dr. O'Brien is inconclusive as he used the word "possible" in regard to whether active duty contributed to his knee pain, but specifically stated that, in no way could he say for certain that this was the cause of it. Dr. O'Brien was also inconclusive as to whether wear and tear on the knee during service contributed to arthritis, stating there was no way to say for sure whether this wear and tear could have caused the arthritis. Indeed, Dr. O'Brien opined that the arthritis is probably more likely due to his partial meniscectomy surgery.

The April 2012 statement is also inconclusive as the examiner used the term "could have" which is inherently speculative. No one would argue that it is impossible for activities in service to have caused the current arthritis. This statement only establishes that the probability of such causation is not 0 percent. VA law requires at least 50 percent probability of causation. The Veterans Court has repeatedly and consistently rejected medical opinions raising only a possibility of medical nexus as being insufficient to establish nexus. See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

There is no conclusively stated opinion that purports to establish a worsening of the Veteran's right knee disorder during service. The Veteran's statements are the only evidence of such worsening. 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2).

The Board finds that establishing a worsening of the underlying disability, as opposed to simple notation of symptoms, is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires knowledge of the potential causes of arthritis, which is the condition claimed to be the current manifestation of the asserted worsening, and the inherently medical question of how the Veteran's preexisting right knee disorder would be expected to manifest under the physical demands of service. These are not matters which are capable of lay observation. Accordingly, the Veteran's lay statements are not competent evidence of the existence of worsening of the right knee disorder by service. 

As the Board has found that there was no worsening of the preexisting knee disorder by service, the presumption of aggravation does not attach. Moreover, as there was no worsening, the Board also concludes that there was no aggravation in fact, as a finding of aggravation requires a predicate finding of a permanent worsening. 

Accordingly, the Board concludes that service connection for a right knee disorder is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in February 2011. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained. 

The RO has also obtained a thorough medical examination regarding the claim as well as a medical opinion. The Veteran has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). In this case, the RO substantially complied with the Board's remand instructions by obtaining records identified by the Veteran to include imaging of his knee, and by scheduling a VA examination to determine the nature and etiology of any current right knee disability. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016). The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record. 

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claim, and he was informed of the information and evidence necessary to substantiate the claim. Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for a right knee disorder is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


